Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered November 13, 1990, convicting him of burglary in the second degree, criminal mischief in the third degree, petit larceny, criminal possession of stolen property in the fifth degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of the burglary and ransacking of an apartment in Queens. The defendant’s argument concerning the court’s failure to give a limiting instruction relating to the proper use of his prior inconsistent statement was not preserved for appellate review (CPL 470.05 [2]). Moreover, in light of the overwhelming evidence of guilt, we decline to reach this argument in the exercise of our interest of justice jurisdiction (see, People v Watford, 146 AD2d 590). The defendant’s remaining contention is without merit. Sullivan, J. P., Lawrence, Copertino and Santucci, JJ., concur.